DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Paek et al. in view of Kurata et al. do not teach the next word that is predicted following the current word in the speech from the user is presented to the user in real time, while the user is still speaking, using at least one of a visual user interface and audio (Amendment, pages 6 – 9).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4 – 9, 11- 16, 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (US PAP 2013/0297307) in view of Kurata et al. (US PAP 2017/0221486); and further in view of Robinson et al. (US PAP 2005/0192802).
As per claims 1, 8, 15, Paek et al. teach a computer-implemented method comprising:
receiving, by a computing device, speech from a user (paragraph 29);
predicting a next word following a current word recognized in the speech from the user; presenting to the user in real time the next word that is predicted following the current word in the speech from the user (“For example, the dictation module 100 
can boost the relevance of the output of the language model 110 when it predicts the word or words which will follow the phrase "to the store."”; paragraphs 57, 80);
receiving feedback from the user whether to one of accept and reject the next word that is predicted (“A user can select one of these words to add to the end of the current rendered text, e.g., by selecting the word "with" to follow "regards." paragraph 80); and
processing the speech from the user to convert the speech to text, wherein the text includes the next word when the feedback from the user is to accept the next word 
However, Paek et al. do not specifically teach presenting to the user in real time, while the user is still speaking, the next word that is predicted following the current word in the speech from the user.
Kurata et al. disclose that the automatic speech recognition system may construct a predicted series of succeeding words from an incomplete series of words, where the words may be recognized as the sounds are received… An incomplete sequence of identified words may be used to predict the next words in the sequence.  By utilizing derived context of the utterance to improve word identification and sentence construction, a complete series of words can be identified before a speaker has finished speaking an utterance (paragraphs 18, 19).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to present the next word in real time as taught by Kurata et al. in Paek et al., because that would help improve word identification and sentence construction (paragraph 19).  
However, Paek et al. in view of Kurata et al. do not specifically teach the next word that is predicted following the current word in the speech from the user is 
Robinson et al. disclose that the back end may use wild-cards to select word candidates, use linguistic characteristics to predict a word to be completed, or the entire next word, present word candidates for user selection (paragraph 10)… For example, in FIG. 4C the user already entered the words "It is an." From a grammatical analysis, the device anticipates a noun as the next word. Thus, the device further adjusts the rank of the word candidates to promote the word candidates that are nouns. Thus, the most likely words becomes "offer" instead of "often." However, because an adjective is also likely between the noun and the word "an," the devices still presents the other choices, such as "often" and "after", for user selection (paragraph 74, fig.4C).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to present the next word to the user in real time, while the user is still speaking, using a visual user interface as taught by Robinson et al. in Kurata et al. in view of Paek et al., because that would help improve word identification and sentence construction (Kurata et al. paragraph 19).  

As per claims 2, 9, and 16, Paek et al. in view of Kurata et al. and further in view of Robinson et al. further disclose presenting to the user in real time the next word that is predicted following the current word in the speech includes displaying the next word differently than another word in the speech that is not predicted (Paek et al. fig.9; paragraph 80; Kurata et al. paragraphs 18, 19).

As per claims 4, 11, 18, Paek et al. in view of Kurata et al. and further in view of Robinson et al. further disclose receiving feedback from the user includes receiving one of an audio input and a visual input from the user (“the user can select a word or phrase using any type of input functionality, including, but not limited to: touch screen entry; pen device entry; keypad entry; mouse device entry; video-detected gesture or gaze entry, and so on… an option to re-speak the selected part (e.g., by articulating the word as a whole or spelling it out), and so on.”; Paek et al. paragraphs 50, 80, 95).

As per claims 5, 12, 19, Paek et al. in view of Kurata et al. and further in view of Robinson et al. further disclose the audio input includes one of speech from the user pronouncing the next word, clapping, and snapping from the user (“the user can select a word or phrase using any type of input functionality, including, but not limited to: touch screen entry; pen device entry; keypad entry; mouse device entry; video-detected gesture or gaze entry, and so on.”; Paek et al. paragraph 50).

As per claims 6, 13, 20, Paek et al. in view of Kurata et al. and further in view of Robinson et al. further disclose the visual input includes a physical gesture by the user captured by a device (“the user can select a word or phrase using any type of input functionality, including, but not limited to: touch screen entry; pen device entry; keypad entry; mouse device entry; video-detected gesture or gaze entry, and so on.”; Paek et al. paragraph 50).

.

6.	Claims 3, 10, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (US PAP 2013/0297307) in view of Kurata et al. (US PAP 2017/0221486); further in view of Robinson et al. (US PAP 2005/0192802); and further in view Longe et al. (US PAP 2005/0283364).
As per claims 3, 10, 17, Paek et al. in view of Kurata et al. do not specifically teach presenting to the user in real time the next word that is predicted following the current word in the speech includes playing audio of the next word.
Longe et al. disclose that the models have more power to predict the user's next word, enhancing both word prediction and word completion algorithms… The processor 201 receives input from the input devices, e.g. the handwriting input device 202 or the voice input device 204 or the key input device 206, and manages output to the display and speaker (paragraphs 60, 71).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to play audio of the next word as taught by Longe et al. in Paek et al. in view Kurata et al., because that would help improve recognition performance (paragraph 60). 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luo teaches predictive natural language rule generation for generating next word in a sequence.  Ghassabian teaches voice recognition system of predicting next word.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658